DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to Claim 8, it appears that Applicant may intend the claim limitations “a seepage zone dividing module, configured to divide a fractured horizontal well to be predicted”, “a seepage zone equation obtaining module, configured to obtain a zone I seepage differential equation”, etc. to be limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, it is unclear whether these claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the Specification does not recite a sufficient structure corresponding to/defining a computer to implement these algorithmic steps.  Without sufficient structure in the Specification, the scope of the ‘means-plus-function’ claim limitation would be unclear.
Similar issue exists in Claims 9 and 10.
If Applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:
(a)	Amend the claim to include the phrase “means for” or “step for”. The phrase “means for” or “step for” must be modified by functional language, and the phrase or term must not be modified by sufficient structure, material, or acts for performing the claimed function; or
(b)	Present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2181.
Alternatively, if applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th Paragraph applicant may:
	(a)	Amend the claim to add structure, material or acts that are sufficient to perform the claimed function; or
	(b)	Present a sufficient showing that the claim limitation recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2181.
For the purpose of examination, the above limitation of Claims 8-10 were treated as not invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th Paragraph, as Examiner was unable to find in the Specification a recitation of a sufficient structure corresponding to the discussed limitation. 



Claim Interpretation under 35 U.S.C.  112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are those that are labeled as “modules” in claims 8-10.  The claims describe these various modules in functional terms of what they do, rather than how they do it.  Under 35 USC 112(f), the Specification must identify a specific and readily-identifiable algorithm in the Specification associated with the claimed function.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
According to MPEP 2181, II, B, “In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239.  HYPERLINK "https://rdms-mpep-vip.uspto.gov/RDMS/MPEP/ch2100_d222e6_13a14_1cb"
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
… the specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to a special purpose computer so that a person of ordinary skill in the art can implement the disclosed algorithm to achieve the claimed function. Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1242.”
A review of the specification shows that the following appears to be the corresponding algorithm for performing the claimed function as described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Fig. 1.  However, no description of a computer to implement this algorithm is discussed in the Specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
“A method for predicting the production of a fractured horizontal well in a shale gas reservoir, comprising: dividing a fractured horizontal well to be predicted in a shale gas reservoir into five seepage zones according to a matrix block and a fracture network after hydraulic fracturing, wherein the five seepage zones comprise: hydraulically fractured zone I, fracture network zone II, pure matrix zone III, pure matrix zone IV and pure matrix zone V; obtaining a zone I seepage differential equation for hydraulically created fracture zone I, a zone II seepage differential equation and a zone II diffusion equation for fracture network zone II, a zone III diffusion equation for pure matrix zone III, a zone IV diffusion equation for pure matrix zone IV and a zone V diffusion equation for pure matrix zone V; obtaining a preset dimensionless transform relationship; solving the zone V diffusion equation by the dimensionless transform relationship and Laplace transform to obtain a solution of the zone V diffusion equation; solving the zone IV diffusion equation by the dimensionless transform relationship and Laplace transform to obtain a solution of the zone IV diffusion equation; solving the zone III diffusion equation by the dimensionless transform relationship, Laplace transform and the solution of the zone V diffusion equation to obtain a solution of the zone III diffusion equation; solving the zone II seepage differential equation by the dimensionless transform relationship, Laplace transform, the zone II diffusion equation, the solution of the zone IV diffusion equation and the solution of the zone III diffusion equation to obtain a solution of the zone II seepage differential equation; solving the zone I seepage differential equation by the dimensionless transform relationship, Laplace transform and the solution of the zone II seepage differential equation to obtain a solution of the zone I seepage differential equation; obtaining a first preset condition; using the solution of the zone I seepage differential equation to obtain a bottom hole pseudo-pressure solution according to the first preset condition; obtaining a dimensionless production solution by Duhamel's Principle according to the bottom hole pseudo-pressure solution; and predicting the production of the fractured horizontal well in the shale gas reservoir by using a Stehfest numerical inversion method according to the dimensionless production solution.”
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the groupings of subject matter when recited as such in a claim limitation that falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations.  
Similar limitations comprise the abstract ideas of Claim 8.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 1: A method for predicting the production of a fractured horizontal well in a shale gas reservoir;
In Claim 8: A system for predicting the production of a fractured horizontal well in a shale gas reservoir; multiple functional modules (dividing module, transform relationship obtaining module, etc.)
The preambles of both independent claims represent generically-recited field of use limitations and, therefore, they are not meaningful to indicate a practical application. The modules in Claim 8 are also not meaningful additional elements because they are examples of generic computer equipment (software/hardware components) that are generally recited and, therefore, are not qualified as particular machines.  
Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis) because these additional elements/steps are well-understood and conventional in the relevant art based on the prior art of record. 
The independent claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-7, 9, and 10 provide additional features/steps which are part of an expanded abstract idea of the independent claims (additionally comprising mathematical relationship steps) and, therefore, these claims are not eligible without additional elements that reflect a practical application and qualified for significantly more for substantially similar reasons as discussed with regards to Claim 1.
Examiner Note with Regards to Prior Art of Record
Claims 1-10 are distinguished over prior art of record based on the reasons below.   
The following references are considered to be the closest prior art to the claimed invention:
Qi-guo Liu et al. “Production Rate Analysis of Fractured Horizontal Well
considering Multitransport Mechanisms in Shale Gas Reservoir”, Wiley, Volume 2018, Article ID 3148298, 17 pages, 2018, hereinafter ‘Liu’, discloses a method for predicting the production of a fractured horizontal well in a shale gas reservoir, comprising: dividing a fractured horizontal well to be predicted in a shale gas reservoir into zones according to a matrix block and a fracture network after hydraulic fracturing; solving the zone diffusion equation by the dimensionless transform relationship, Laplace transform; using the solution of the zone differential equation to obtain a bottom hole pseudo-pressure solution according to the first preset condition; obtaining a dimensionless production solution by Duhamel's Principle according to the bottom hole pseudo-pressure solution; and predicting the production of the fractured horizontal well in the shale gas reservoir by using a Stehfest numerical inversion method according to the dimensionless production solution.
Jianchun Guo et al., “Analytical Model for Multifractured Horizontal Wells in Heterogeneous Shale Reservoirs”, SPE-182422-MS, 2016, 41 pp., discloses a five-region-flow model that subdivides the reservoir into seven parts. Reservoir heterogeneities in vertical direction can be further added to our model by vertically subdividing the reservoir into more parts. Optimal fracture pattern is selected based on cumulative production.
Zhiqiang Li et al., “Prediction of Production Performance of Refractured Shale Gas Well considering Coupled Multiscale Gas Flow and Geomechanics”, Geofluids, Volume 2020, Article ID 9160346, 21 pages, Wiley Hindawi, discloses production simulation model to evaluate the stimulation effect of refracturing. The complex transport mechanisms due to multiple physics, including gas adsorption/desorption, slip flow, Knudsen diffusion, surface diffusion, stress sensitivity, and adsorption layer are fully considered in this model. the effects of multiple physics on the matrix permeability and production, and the geomechanical effects of matrix and fracture on production are also studied.
Yu-long Zhao et al., “Pressure dynamics of asymmetrically fractured wells in an arbitrarily shaped reservoir”, China Ship Scientific Research Center 2019, Journal of Hydrodynamics, 2019, 31(4): 767-777, Springer, discloses a numerical model that is established and with the model, the boundary element method and the coupled boundary/finite element method are used to analyze the pressure dynamics of an asymmetrically fractured well in an arbitrarily shaped reservoir. The equation is solved in the Laplace domain, with different flow regimes with or without considerations of the wellbore storage and skin effects. The study can be used for the well testing interpretation and the hydraulic fracturing design.

	However, in regards to Claims 1 and 8, the claims differ from the closest prior art, Liu, Guo, Li, and Zhao, either singularly or in combination, because they fail to anticipate or render obvious, obtaining a dimensionless production solution by Duhamel's Principle according to the bottom hole pseudo-pressure solution; and predicting the production of the fractured horizontal well in the shale gas reservoir by using a Stehfest numerical inversion method according to the dimensionless production solution, in combination with all other limitations in the claim as claimed and defined by applicant.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863